                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 LEONARD RANSOM, JR.,                             Case No. 1:11-cv-01709-LJO-EPG (PC)
               Plaintiff,                         ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               LEONARD RANSOM, JR., CDC #D-13702,
                                                  PLAINTIFF
 DANNY HERRERA and RICKY
 BRANNUM,                                         DATE: September 24, 2019
                Defendants.                       TIME: 8:30 a.m.

       Leonard Ransom, Jr., inmate, CDC #D-13702, a necessary and material witness in
proceedings in this case on September 24, 2019, is confined at High Desert State Prison, 475-750
Rice Canyon Rd., Susanville, CA 96127, in the custody of the Warden. In order to secure this
inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate before Chief Judge Lawrence J. O’Neill,
Courtroom #4, 7th Floor, United States Courthouse, 2500 Tulare Street, Fresno, California, on
September 24, 2019, at 8:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of High Desert State Prison

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.


      Dated:   August 22, 2019                           /s/
                                                  UNITED STATES MAGISTRATE JUDGE
